Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-8, 11, 12, 14, 16, 17, 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Piwonski et al. (DE 102007023062) in view of Mitchell et al. (WO 2016/075425).
Regarding claims 1, 2, 5-8, 11, 12, 14, 17, and 21, Piwonski et al. teach a method of constructing and a textile sleeve for routing and protecting elongate members comprising an 
Piwonski et al. are silent regarding the claimed number of layers in each portion if the first portion is construed as a section of the upper layer and the second portion is construed as a section of the lower layer. However, in the analogous art of sleeves, Mitchell et al. teach the first portion of the wall has a first number of layers overlying and abutting one another and the second portion of the wall has a second number of layers wherein the first number of layers is different than the second number of layers, including the second number is one or more layers and the first and second portion has a plurality of layers attached to one another along the pair of interconnect regions and at least one stitch formed by at least one of the fill yarns interconnecting the plurality of layers of each of the first and second portions to one another between the interconnect regions and at least one stitch formed by at least one of the warp yarns interconnecting the plurality of layers of each of the first and second portions to one another between the interconnect regions continuously between opposite ends (Mitchell teaches stitching 
Regarding claims 22-24, Piwonski et al. teach providing at least one shrinkable yarn as being activatable to shrink via selected application of at least one of heat, fluid and ultraviolet radiation, further teaches including weaving the at least one shrinkable yarn as a single pick with a non-shrinkable yarn with the shrinkable and non-shrinkable yarns being twisted, served or inserted with one another and providing warp yarns as monofilaments and/or multifilaments [0015, 0026-0027, 0035-0036 and Figures 1-2]. 
Regarding claims 16 and 27, The previous combination teach the diametrically enlarged state has a first diameter and the diametrically constricted state has a second diameter. Piwonski et al. are silent regarding the claimed ratio of diameters. However, it would have been more than obvious to one of ordinary skill in the art to arrive at the claimed ratio of diameters through routine experimentation based on elongate material design.
Regarding claim 25, The previous combination is silent regarding the claimed increase in density. However, it would have been obvious to one of ordinary skill in the art at the time of . 
Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Piwonski et al. (DE 102007023062) in view of Mitchell et al. (WO 2016/075425) in view of Harris et al. (2009/0226653).
Regarding claims 3-4 and 13, Piwonski et al. teach the at least one stitch including a plurality of stitches interconnecting the plurality of layers of the first and second portions to one another between the interconnect regions in spaced relation from the interconnect regions but is silent regarding the at least one stitch being formed by at least one of the fill yarns extending back and forth between the plurality of layers. Piwonski and Mitchell are silent regarding the claimed stitches. However, Harris et al. teach using the fill yarns as a plurality of stitches to connect layers wherein the fill yarns extends back and forth between the layers in order to connect the layers all in one operation. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the connecting fill yarns as taught by Harris et al. in the previous combination in order to connect the layers all in one operation while weaving. 
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Piwonski et al. (DE 102007023062) in view of Mitchell et al. (WO 2016/075425) in view Thomas et al. (PG Pub. 2014/0272218).
Regarding claims 15 and 26, Piwonski et al. and Mitchell et al. are silent regarding the claimed low melt yarns. However, in the analogous art of yarns, Thomas et al. teach using low melt yarns with a low melt temperature less than a melt temperature of the shrinkable yarn or remaining yarns in at least one of the warp yarns and the fill yarns wherein the low melt yarn can .
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Piwonski et al. (DE 102007023062) in view of Mitchell et al. (WO 2016/075425) in view of Russell (PG Pub. 2010-0203268).
Regarding claims 28-29, Piwonski et al. and Mitchell et al. are silent regarding the claimed different type of yarn and different weave pattern. However, in the analogous art of sleeves, Russell teaches weaving at least one of the plurality of layers overlying and abutting one another having a different type of yarn and different weave pattern from another of the plurality of layers overlying and abutting one another in order to improve strength [0017-0033]. In light of the motivation for using the claimed different type of yarn and different weave pattern, as disclosed by Russell as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed different type of yarn and different weave pattern of Russell in the previous combination in order to improve strength and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues Mitchell does not teach the claimed at least one stitch interconnecting the plurality of layers to one another in spaced relation from the interconnect regions. It is noted . 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789